— Appeal from a judgment of Monroe County Court (Maloy, J.), entered January 21, 1998, convicting defendant after a nonjury trial of murder in the second degree and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a bench trial of murder in the second degree (Penal Law § 125.25 [1]) and criminal possession a weapon in the second degree (§ 265.03 [2]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). “The credibility determinations of County Court are entitled to great deference . . ., and there is no basis to conclude that the court failed to give the evidence the weight that it should be accorded” (People v Scott, 289 AD2d 974, 975 [2001], lv denied 97 NY2d 733 [2002]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.